Exhibit 10.03

[RESTRICTED/PHANTOM] UNIT AWARD AGREEMENT

This [Restricted/Phantom] Unit award agreement (“Agreement”), effective as of
the date set forth at the end of this Agreement (“Grant Date”), is between
NuStar GP Holdings, LLC (the “Company”) and «First_Name» «Middle_Name»
«Last_Name» (“Participant”), a participant in the NuStar GP Holdings, LLC
Long-Term Incentive Plan (the “Plan”). All capitalized terms contained in this
Award shall have the same definitions as are set forth in the Plan unless
otherwise defined herein. The terms of this grant are set forth below.

 

1. Participant is awarded «Shares_Granted» [Restricted/Phantom] Units under the
Plan. [Restricted/Phantom] Units are granted hereunder in tandem with an equal
number of UDRs.

 

2. The [Restricted/Phantom] Units granted hereunder are subject to the following
Restricted Periods, and will vest and accrue to Participant in the following
increments: «Shares_Period_1» Units on «Vest_Date_Period_1»; «Shares_Period_2»
Units on «Vest_Date_Period_2»; «Shares_Period_3» Units on «Vest_Date_Period_3»;
«Shares_Period_4» Units on «Vest_Date_Period_4»; and «Shares_Period_5» Units on
«Vest_Date_Period_5». The [Restricted/Phantom] Units may vest prior to the
expiration of such period as set forth in the Plan. Upon the vesting of each
[Restricted/Phantom] Unit awarded under this Agreement, Participant will be
entitled to receive an unrestricted common Unit of the Company.

 

3. Participant agrees that the unrestricted common Units to which Participant
will be entitled in connection with the vesting of each [Restricted/Phantom]
Unit may be issued in uncertificated form and held in journal entry form with
the Company’s service provider.

 

4. UDRs with respect to the [Restricted/Phantom] Units will be paid to
Participant in cash as of each record payment date during the period such
[Restricted/Phantom] Units are outstanding. UDRs are subject to the same
restrictions as the [Restricted/Phantom] Units.

 

5.

The issuance of Units under this Award shall be made on or as soon as reasonably
practical following the applicable date of vesting, but in any event no later
than the 15th day of the third month following the end of the year in which the
applicable date of vesting occurs. With respect to the UDRs, the cash payment
made in accordance therewith shall be made by the last day of the fiscal quarter
during which cash distributions are made by the Partnership, but in any event by
no later than the 15th day of the third month following the end of the year in
which the applicable cash distributions are made by the Partnership. This
Agreement and the award evidenced hereby are intended to comply, and shall be
administered consistently, in all respects with Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder. If necessary in order
to ensure such compliance, this Agreement may be reformed consistent with
guidance issued by the Internal Revenue Service.

 

6. If Participant’s employment is terminated because of retirement, death or
disability, any [Restricted/Phantom] Units held by such Participant that remain
unvested as of the date of retirement, death or disability shall immediately
vest and become non-forfeitable as of such date.

 

7. The Company will withhold any taxes due from Participant’s grant as required
by law, which, in the sole discretion of the Company, may include withholding a
number of [Restricted/Phantom] Units otherwise payable to Participant.

 

8. By accepting this Award, Participant hereby accept and agree to be bound by
all of the terms, provisions, conditions, and limitations of the Plan, and any
subsequent amendment or amendments thereto, as if it had been set forth verbatim
in this Award.

 

9. This Award shall be binding upon the parties hereto and their respective
heirs, legal representatives, and successors.

 

10. This Award is effective as of «Option_Date».

 

11. The validity, construction and effect of this Agreement shall be determined
by the laws of the State of Texas.

 

12. Neither Participant nor any person claiming by, through or under Participant
with respect to the [Restricted/Phantom] Units shall have any rights as a
unitholder of the Company (including, without limitation, voting rights).

 

13.

The Agreement and Participant’s interest in the [Restricted/Phantom] Units
granted by this Agreement are of a personal nature and, except as expressly
provided in the Agreement or the Plan, Participant’s rights with respect thereto
may not be sold, mortgaged, pledged,



--------------------------------------------------------------------------------

 

assigned, transferred, conveyed or disposed of or any manner by Participant. Any
such attempted sale, mortgage, pledge, assignment, transfer, conveyance or
disposition shall be void, and the Company shall not be bound thereby.

 

NUSTAR GP HOLDINGS, LLC By:  

LOGO [g133853ex10_03pg002.jpg]

  Curtis V Anastasio   President & Chief Executive Officer

 

Accepted:

 

«First_Name» «Middle_Name» «Last_Name» «Option_Date»